DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.

Response to Arguments
Applicant’s arguments of 2/3/2021 regarding the patentability of the present claims have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-cited Huang and Hsieh references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 10, 13-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al., US 2019/0170972 (newly-cited in the present Office Action).
Regarding Claim 1, Huang discloses:  A four-piece infrared single wavelength lens system, the four-piece infrared single wavelength lens system including a total of four lens elements (lenses E1, E2, E3, E4; FIG. 3 of Huang), in order from an object side to an image side, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a stop (STO; paragraphs [0077]-[0084] and TABLE 4 and FIG. 3 of Huang);
a first lens element with a refractive power, having an object-side surface being convex near an optical axis, at least one of the object-side surface and an image-side surface of the first lens element being aspheric (first lens E1 has a positive refractive power, a convex object-side portion in the vicinity of the optical axis, and aspheric surfaces; paragraphs [0077]-[0084] and TABLE 4 and FIG. 3 of Huang);
a second lens element with a positive refractive power, at least one of an object-side surface and an image-side surface of the second lens element being aspheric (second lens E2 has a positive refractive power and aspheric surfaces; paragraphs [0077]-[0084] and TABLE 4 and FIG. 3 of Huang);
a third lens element with a positive refractive power, having an object-side surface being concave near the optical axis and an image-side surface being convex near the optical axis, at least one of the object-side surface and the image-side surface of the third lens element being aspheric (third lens E3 has a positive refractive power, a concave object-side portion along the optical axis, a convex image-side portion in the vicinity of the optical axis, and aspheric surfaces; paragraphs [0077]-[0084] and TABLE 4 and FIG. 3 of Huang); and
a fourth lens element with a negative refractive power, having an object-side surface being convex near the optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side surface of the fourth lens element being aspheric (fourth lens E4 has a negative refractive power, a convex object-side portion in the vicinity of the optical axis, a concave image-side portion in the vicinity of the optical axis, and aspheric surfaces; paragraphs [0077]-[0084] and TABLE 4 and FIG. 3 of Huang);
wherein a focal length of the first lens element is f1, a focal length of the fourth lens element is f4, and they satisfy the relations:  -1.6 < f1 / f4 ≤ -1.91 or -0.27 ≤ f1 / f4 < 20 (3.37 / -1.85 = -1.82, and the number -1.82 is a number between -1.6 and -1.91; paragraphs [0077]-[0084] and TABLE 6 and FIG. 3 of Huang).

Regarding Claim 2, Huang discloses:  wherein the focal length of the first lens element is f1 (focal length of lens E1 is 3.37; TABLE 6 of Huang), a focal length of the second lens element is f2 (focal length of lens E2 is 1.38; TABLE 6 of Huang), and they satisfy the relation: -45 < f1 / f2 < 10 (3.37 / 1.38 = 2.44, and 2.44 is a number between -45 and 10; TABLE 6 of Huang).

Regarding Claim 5, Huang discloses:  wherein the focal length of the first lens element is f1 (focal length of lens E1 is 3.37; TABLE 6 of Huang), a focal length of the third lens element is f3 (focal length of lens E3 is 6.23; TABLE 6 of Huang), and they satisfy the relation: -55 < f1 / f3 < 10 (3.37 / 6.23 = 0.54, and 0.54 is a number between -55 and 10; TABLE 6 of Huang).

Regarding Claim 7, Huang discloses:  wherein a focal length of the second lens element is f2 (focal length of lens E2 is 1.38; TABLE 6 of Huang), the focal length of the fourth lens element is f4 (focal length of lens E4 is -1.85; TABLE 6 of Huang), and they satisfy the relation: -17 < f2 / f4 < -0.1 (1.38 / -1.85 = -0.746, and -0.746 is a number between -17 and -0.1; TABLE 6 of Huang).

Regarding Claim 8, Huang discloses:  wherein the focal length of the first lens element is f1 (focal length of lens E1 is 3.37; TABLE 6 of Huang), a focal length of the second lens element and third lens element combined is f23 (the combined focal lengths of lenses may be determined by the formula 1/f23 = 1/f2 + 1/f3; in the present case, 1/f23 = 1/1.38 [focal length of lens E2] + 1/6.23 [focal length of lens E3]; therefore, 1/f23 = 0.7246 + 0.1605, which means 1/f23 = 0.8851, which means f23 = 1.1298; TABLE 6 of Huang), and they satisfy the relation: -80 < f1 / f23 < 15 (3.37 / 1.1298 = 2.9828, and 2.9828 is a number between -80 and 15; TABLE 6 of Huang).

Regarding Claim 10, Huang discloses:  wherein a focal length of the first lens element and the second lens element combined is f12 (the combined focal lengths of lenses may be determined by the formula 1/f12 = 1/f1 + 1/f2; in the present case, 1/f12 = 1/3.37 [focal length of first lens element E1] + 1/1.38 [focal length of second lens element E2]; therefore, 1/f12 = 0.2967 + 0.7246, which means 1/f12 = 1.0213, which means f12 = 0.9791; TABLE 6 of Huang), the focal length of the fourth lens element is f4 (focal length of lens E4 is -1.85; TABLE 6 of Huang), and they satisfy the relation:  -1 < f12 / f4 <  -0.05 (0.9791 / -1.85 = -0.5292, and the number -0.5292 is between -1 and -0.05; see TABLE 6 of Huang).

Regarding Claim 13, Huang discloses:  wherein a focal length of the second lens element and third lens element combined is f23 (the combined focal lengths of lenses may be determined by the formula 1/f23 = 1/f2 + 1/f3; in the present case, 1/f23 = 1/1.38 [focal length of lens E2] + 1/6.23 [focal length of lens E3]; therefore, 1/f23 = 0.7246 + 0.1605, which means 1/f23 = 0.8851, which means f23 = 1.1298; TABLE 6 of Huang), the focal length of the fourth lens element is f4 (focal length of lens E4 is -1.85; TABLE 6 of Huang), and they satisfy the relation:  -1.0 < f23 / f4 < -0.05 (1.1298 / -1.85 = -0.6107, and the number -0.6107 is a number between -1.0 and -0.05; see TABLE 6 of Huang).

Regarding Claim 14, Huang discloses:  wherein the focal length of the first lens element is f1 (focal length of lens E1 is 3.37; TABLE 6 of Huang), a focal length of the second lens element, third lens element and the fourth lens element combined is f234 (the combined focal lengths of lenses may be determined by the formula 1/f234 = 1/f2 + 1/f3 + 1/f4; in the present case, 1/f234 = 1/1.38 [focal length of lens E2] + 1/6.23 [focal length of lens E3] + 1/-1.85 [focal length of lens E4]; therefore, 1/f234 = 0.7246 + 0.1605 + -0.5405, which means 1/f234 = 0.3446, which means f234 = 2.902; TABLE 6 of Huang), and they satisfy the relation: -75 < f1 / f234 < 15 (3.37 / 2.902 = 1.161, and 1.161 is a number between -75 and 15; TABLE 6 of Huang).

Regarding Claim 15, Huang discloses:  wherein a focal length of the first lens element, second lens element and third lens element combined is f123 (the combined focal lengths of lenses may be determined by the formula 1/f123 = 1/f1 + 1/f2 + 1/f3; in the present case, 1/f123 = 1/3.37 [focal length of lens E1] + 1/1.38 [focal length of lens E2] + 1/6.23 [focal length of lens E3]; therefore, 1/f123 = 0.2967 + 0.7246 + 0.1605, which means 1/f123 = 1.1818, which means f23 = 0.8462; TABLE 6 of Huang), the focal length of the fourth lens element is f4 (focal length of lens E4 is -1.85; TABLE 6 of Huang), and they satisfy the relation:  -0.7 < f123 / f4 < -0.05 (0.8462 / -1.85 = -0.4574, and the number -0.4574 is between -0.7 and -0.05; see TABLE 6 of Huang).

Regarding Claim 18, Huang discloses:  wherein a focal length of the four-piece infrared single wavelength lens system is f (effective focal length is 1.85 mm; TABLE 6 of Huang), a distance from the object-side surface of the first lens element to an image plane along the optical axis is TL (total length from the object-side surface of the first lens element to the image plane [total track length TTL] is 2.89 mm), and they satisfy the relation: 0.5 < f / TL < 0.9 (1.85 mm / 2.89 mm = 0.6401, and 0.6401 is a number between 0.5 and 0.9; TABLE 6 of Huang).

Regarding Claim 19, Huang discloses:  wherein a focal length of the first lens element and the second lens element combined is f12 (the combined focal lengths of lenses may be determined by the formula 1/f12 = 1/f1 + 1/f2; in the present case, 1/f12 = 1/3.37 [focal length of first lens element E1] + 1/1.38 [focal length of second lens element E2]; therefore, 1/f12 = 0.2967 + 0.7246, which means 1/f12 = 1.0213, which means f12 = 0.9791; TABLE 6 of Huang), the focal length of the third lens element is f3 (focal length of lens E3 is 6.23; TABLE 6 of Huang), and they satisfy the relation:  0.05 < f12 / f3 < 1.8 (0.9791 / 6.23 = 0.1572, and the number 0.1572 is between 0.05 and 1.8; see TABLE 6 of Huang).

Claims 1, 3, 4, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al., US 2019/0285848 (newly-cited in the present Office Action).
Regarding Claim 1, Hsieh discloses:  A four-piece infrared single wavelength lens system, the four-piece infrared single wavelength lens system including a total of four lens elements (four lens elements 10, 20, 30, 40; paragraphs [0107]-[0118] and FIGS. 6, 26 of Hsieh), in order from an object side to an image side, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a stop (aperture stop 80; paragraphs [0107]-[0118] and FIGS. 6, 26 of Hsieh);
a first lens element with a refractive power, having an object-side surface being convex near an optical axis, at least one of the object-side surface and an image-side surface of the first lens element being aspheric (first lens 10 has a negative refractive power, a convex object-side portion in the vicinity of the optical axis, and aspheric surfaces; paragraphs [0107]-[0118] and FIGS. 6, 26 of Hsieh);
a second lens element with a positive refractive power, at least one of an object-side surface and an image-side surface of the second lens element being aspheric (second lens 20 has a positive refractive power and aspheric surfaces; paragraphs [0107]-[0118] and FIGS. 6, 26 of Hsieh);
a third lens element with a positive refractive power, having an object-side surface being concave near the optical axis and an image-side surface being convex near the optical axis, at least one of the object-side surface and the image-side surface of the third lens element being aspheric (third lens 30 has a positive refractive power, a concave object-side portion along the optical axis, a convex image-side portion in the vicinity of the optical axis, and aspheric surfaces; paragraphs [0107]-[0118] and FIGS. 6, 26 of Hsieh); and
a fourth lens element with a negative refractive power, having an object-side surface being convex near the optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side surface of the fourth lens element being aspheric (fourth lens 40 has a negative refractive power, a convex object-side portion in the vicinity of the optical axis, 
wherein a focal length of the first lens element is f1, a focal length of the fourth lens element is f4, and they satisfy the relations:  -1.6 < f1 / f4 ≤ -1.91 or        -0.27 ≤ f1 / f4 < 20 (-6.150 / -4.179 = 1.472, and the number 1.472 is a number between -0.27 and 20; paragraphs [0107]-[0118] and FIGS. 6, 26 of Hsieh).

Regarding Claim 3, Hsieh discloses:  wherein a focal length of the second lens element is f2 (focal length of lens 20 is 1.356; FIG. 26 of Hsieh), a focal length of the third lens element is f3 (focal length of lens 30 is 2.057; FIG. 26 of Hsieh), and they satisfy the relation: 0.3 < f2 / f3 < 18 (1.356 / 2.057 = 0.6592, and 0.6592 is a number between 0.3 and 18; FIG. 26 of Hsieh).

Regarding Claim 4, Hsieh discloses:  wherein a focal length of the third lens element is f3 (focal length of lens 30 is 2.057; FIG. 26 of Hsieh), a focal length of the fourth lens element is f4 (focal length of lens 40 is -4.179; FIG. 26 of Hsieh), and they satisfy the relation: -1.7 < f3 / f4 < -0.1 (2.057 / -4.179 = -0.4922, and -0.4922 is a number between -1.7 and -0.1; FIG. 26 of Hsieh).

Regarding Claim 11, Hsieh discloses:  wherein a focal length of the first lens element and the second lens element combined is f12 (the combined focal lengths of lenses may be determined by the formula 1/f12 = 1/f1 + 1/f2; in the present case, 1/f12 = 1/-6.150 [focal length of first lens element 10] + 1/1.356 [focal length of second lens element 20]; therefore, 1/f12 = -0.1626 + 0.7375, which means 1/f12 = 0.5749, which means f12 = 1.7394; FIG. 26 of Hsieh), a focal length of the third lens element and fourth lens element combined is f34 (the combined focal lengths of lenses may be determined by the formula 1/f34 , and they satisfy the relation:  -0.15 < f12 / f34 < 1.4 (1.7394 / 4.0517 = 0.4293, and the number 0.4293 is between -0.15 and 1.4; see FIG. 26 of Hsieh).

Regarding Claim 12, Hsieh discloses:  wherein a focal length of the second lens element is f2 (focal length of lens 20 is 1.356; FIG. 26 of Hsieh), a focal length of the third lens element and fourth lens element combined is f34 (the combined focal lengths of lenses may be determined by the formula 1/f34 = 1/f3 + 1/f4; in the present case, 1/f34 = 1/2.057 [focal length of lens 30] + 1/-4.179 [focal length of lens 40]; therefore, 1/f34 = 0.4861 + -0.2392, which means 1/f34 = 0.2468, which means f34 = 4.0517; FIG. 26 of Hsieh), and they satisfy the relation:  -0.4 < f2 / f34 < 2.7 (1.356 / 4.0517 = 0.3347, and the number 0.3347 is between -0.4 and 2.7; see FIG. 26 of Hsieh).

Regarding Claim 16, Hsieh discloses:  wherein a refractive index of the fourth lens element is N4, an Abbe number of the fourth lens element is V4, and they satisfy the relations: 1.61 < N4; V4 < 25 (lens 40 may have a refractive index of 1.661 and an Abbe number of 20.374; FIG. 26 of Hsieh).

Regarding Claim 17, Hsieh discloses:  wherein a f-number of the four-piece infrared single wavelength lens system is Fno, and it satisfies the relation: 1.2 < Fno (F number [Fno] is 1.526; FIG. 26 of Hsieh).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872